GRAHAM, Judge.
The only assignment of error argued on appeal relates to certain questions asked defendant and some of his witnesses by the trial court. Defendant contends that in propounding the questions the court inadvertently expressed an opinion on the credibility of his evidence. We disagree.
We deem it unnecessary to set forth the questions subject to exception. Suffice it to say we have carefully examined each of them and we conclude that no prejudice to defendant could have resulted.
Defendant waived counsel and represented himself at the trial. The questions asked by the trial court appear to have been for the purpose of assisting defendant in presenting his defense of alibi. The answers elicited tended to clarify defendant’s contentions.
A review of the record, including the court’s charge, discloses that defendant was tried for felonious breaking and entering and felonious larceny. In our opinion the bill of indictment contained in the record is sufficient to charge only the single offense of felonious larceny. The judgment in the record shows that defendant was only sentenced for this offense. Under these circumstances, any error which may have resulted from proceeding as if the bill of indictment contained two counts was not prejudicial.
No error.
Judges Moréis and Vaughn concur.